 1                                                                   Honorable Mary Jo Heston
                                                                     Misc. Proceeding
 2                                                                   Hearing Date: 09/03/2020
                                                                     Hearing Time: 9:00 a.m.
 3                                                                   Location: Tacoma, WA
                                                                     Response Date: 08/27/2020
 4

 5

 6
                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 7
      UNITED STATES TRUSTEE
 8                                                    Misc. P. No. 20-00400-MJH
                            Plaintiff
 9
                            v.                        UNITED STATES TRUSTEE’S REPLY TO
10                                                    DEFENDANTS’ RESPONSE TO THE
      THOMAS MCAVITY, and NORTHWEST                   MOTION TO DISMISS COUNTERCLAIMS
11
      DEBT RELIEF LAW FIRM,
12
                            Defendants
13

14
             Gregory M. Garvin, Acting United States Trustee for Region 18 (the “United States
15
     Trustee”), hereby presents this Reply to the Defendants’ Objection and Response to the United
16
     States Trustee’s Motion to Dismiss Defendants’ Counterclaims.
17
        I.      FACTS
18

19           Plaintiff, the United States Trustee, filed this Miscellaneous Proceeding against Thomas

20   McAvity and Northwest Debt Relief Law Firm based upon Defendants’ conduct in five separate

21   chapter 7 cases. The allegations against Defendants are many and wide ranging. The Complaint

22   includes claims under §§ 105(a), 329(b), 526(a)(1)(2)&(3), 526(c)(5), 528(a)&(b), 707(b)(4)(C),
23   and Federal Rule of Bankruptcy Procedure 2016.
24

      UNITED STATES TRUSTEE’S REPLY                                    Office of the United States Trustee
                                                                              700 Stewart St., Suite 5103
                                                                                Seattle, WA 98101-1271
                                                                                    Phone: 206-553-2000,
                                                                                       Fax: 206-553-2566
                                                    -1
 1               In response, the Defendants have filed two Counterclaims that broadly seek to bless Fresh

 2   Start Funding’s business practices. Under the first Counterclaim, the Defendants seek a declaration
 3   that the Fresh Start Funding’s Pre-Filing Agreement complies with Code1 sections 329, 526 and
 4
     528, Federal Rule of Bankruptcy Procedure 2016(b); Local Rule of Bankruptcy Procedure 2089-
 5
     1; and Washington Rules of Professional Conduct 1.1, 1.2, 1.4(b), and1.5(b); and whether the
 6
     bifurcation creates a post-petition obligation of the debtor under the Post-Petition Engagement
 7
     Agreement that is not subject to the Automatic Stay. ECF # 5, pgs. 29-30.
 8
                 The second Counterclaim seeks a determination that Fresh Start Funding’s Financing
 9
     Model does not implicate the fee sharing prohibition of § 504, that the model B203 form devised
10

11
     by Fresh Start Funding satisfies § 329, and that the Financing Model does not violate WRPC 1.6

12   or 5.4.

13         II.      ARGUMENT AND AUTHORITY
                 A. Filing of Additional Cases Does Not Create a Case and Controversy.
14
                 The first two-thirds of the United States Trustee’s motion to dismiss argued that the
15
     counterclaims were not ripe for decision because the issues were not fit for decision, and the
16
     defendants had shown no hardship; that the case did not present a case or controversy; and that, in
17

18   any event, the Court should exercise its discretion under the Declaratory Judgment Act to decline

19   to hear the claims. Tellingly, Defendants limit their response to little more than a page at the tail-

20   end of their Opposition, limited to arguing that there is a case or controversy as to all present and

21   future cases because the United States Trustee filed adversary proceedings as to certain individual
22

23
     1
       Unless otherwise noted, “Code” referrers to the United States Bankruptcy Code (11 U.S.C. §§
24   1010, et seq.
         UNITED STATES TRUSTEE’S REPLY                                      Office of the United States Trustee
                                                                                   700 Stewart St., Suite 5103
                                                                                     Seattle, WA 98101-1271
                                                                                         Phone: 206-553-2000,
                                                                                            Fax: 206-553-2566
                                                        -2
 1   cases.

 2            Notwithstanding Defendants’ somewhat perfunctory rebuttal, their Counterclaims do not
 3   present a case and controversy. “[A] controversy is not sufficiently immediate or real where the
 4
     parties’ dispute is only hypothetical and not yet ripe, has been rendered moot, or where the court’s
 5
     resolution of the matter would be purely academic.” Blitz Telecom Consulting, LLC v. Peerless
 6
     Network, Inc., 151 F. Supp. 3d 1294, 1302 (M.D. Fla. 2015) (citing Aetna Life Ins. Co. of Hartford,
 7
     Conn. v. Haworth, 300 U.S. 227, 239-40, 57 S. Ct. 461, 81 L. Ed. 617 (1937)). The hypothetical
 8
     nature of the Defendants’ Counterclaims is not changed by the fact that Defendants have filed
 9
     three cases using the Fresh Start Funding Model since the filing of this Miscellaneous Proceeding,
10

11
     because Defendants are not seeking a ruling that is limited to those cases. Instead, Defendants are

12   seeking a ruling that is applicable to all cases that any party may file under the model, cases which

13   do not exist. If a case does not exist, there are no facts on which to apply the law, and any ruling

14   would be entirely academic.

15            For example, the Ninth Circuit has already ruled that a bifurcated fee agreement is not a
16
     per se violation of the automatic stay or the discharge injunction; however, the work must actually
17
     be performed post-petition. See Gordon v. Hines (In re Hines), 147 F.3d 1185 (9th Cir. 1998)2.
18
     In Hines, the court held that “claims for lawyers’ compensation stemming from such postpetition
19

20

21   2
       It should be noted that the only other court of appeals to address this issue has rejected the
22   result reached in Hines. See Bethea v. Robert J. Adams & Assocs., 352 F.3d 1125, 1128-29 (7th
     Cir. 2003) (noting that “the Hines majority wrote that it thought the Code as written . . . is
23   unsatisfactory as a matter of public policy, and it decided to do a little surgery . . . Hines
     conceded that it was going against the Code’s language,” and holding that the Hines reasoning
24   “is not enough to support that decision’s holding”).
         UNITED STATES TRUSTEE’S REPLY                                    Office of the United States Trustee
                                                                                 700 Stewart St., Suite 5103
                                                                                   Seattle, WA 98101-1271
                                                                                       Phone: 206-553-2000,
                                                                                          Fax: 206-553-2566
                                                      -3
 1   services actually provided to the debtor really do not fall within the automatic stay provisions of

 2   Section 362(a)(6) or the discharge provisions of Section 727.” Id. at 1191. However, the Ninth
 3   Circuit has also held that “[a] plain reading of the discharge provisions is that there is no exception
 4
     for debts arising from pre-petition attorneys’ fees.” Hessinger & Assocs. v. United States Trustee
 5
     (In re Biggar), 110 F.3d 685, 688 (9th Cir 1997). Thus, at the outset, there must be a determination
 6
     that the work being done is actually being done post-petition.            Without a filed case, the
 7
     determination of when the work is being done cannot be made. As a result, any ruling sought by
 8
     the Defendants on this issue that is not limited to a specific case would be entirely academic and
 9
     advisory in nature. Therefore, a case and controversy does not exist, and the Defendants’
10

11
     Counterclaims must be dismissed.

12          B. Sovereign Immunity Bars Defendants’ Counterclaims.

13              1. Congress did Not Waive Sovereign Immunity for Claims Not Specifically Listed
                   in Section 106(a).
14
            The Defendants cannot bootstrap additional causes of action into § 106(a) through §§ 362
15
     and 524. The well-known canon of construction, inclusio unius, exclusio alterius (the inclusion of
16
     one means the exclusion of others), (see, e.g., O'Melveny & Myers v. Federal Deposit Insurance
17

18   Corp., 129 L. Ed. 2d 67, 114 S. Ct. 2048 (1994)), requires that all Code sections not specifically

19   listed in § 106(a) be excluded from Congress’s waiver of sovereign immunity. Defendants state

20   that their Counterclaims are not barred by sovereign immunity because they are seeking “an order

21   on issues relating to the application of section [524].” ECF #18, pg. 4. While § 362 and § 524 are
22   abrogated under § 106, all of the other causes of action cited by the Defendants in their
23
     Counterclaims are specifically excluded. Section 106(a) is clear. Sovereign immunity is not
24

      UNITED STATES TRUSTEE’S REPLY                                         Office of the United States Trustee
                                                                                   700 Stewart St., Suite 5103
                                                                                     Seattle, WA 98101-1271
                                                                                         Phone: 206-553-2000,
                                                                                            Fax: 206-553-2566
                                                       -4
 1   waived because a Code section that was specifically excluded from § 106(a) is “related” to another

 2   Code section that was included in the waiver. As such, sovereign immunity applies to all Code
 3   sections that are not specifically listed in § 106, which includes the majority of Defendants’
 4
     Counterclaims.
 5
                2. In re Pegasus Gold Corp. is Inapplicable to this Case.
 6
            Further, the Defendants reliance on In Re Pegasus Gold Corp., (394 F.3d 1189 (9th Cir.
 7
     2005)), is misplaced. In re Pegasus Gold Corp., was decided based on the Eleventh Amendment,
 8
     which is not applicable to this case because it “precludes suits ‘in law or equity, commenced or
 9
     prosecuted against one of the United States by Citizens of another State, or by Citizens or Subjects
10

11
     of any Foreign State.”’ Id. (quoting Tenn. Student Assistance Corp. v. Hood, 541 U.S. 440, 124 S.

12   Ct. 1905, 1909, 158 L. Ed. 2d 764 (2004) (emphasis added). The United States Trustee is not “one

13   of the United States,” and thus the Eleventh Amendment is not applicable to him.

14          Furthermore, even if the Eleventh Amendment were applicable, waiver is limited to

15   “claims that arise from the same transaction or occurrence as the state’s claim.” In re Lazar, 237
16
     F.3d 967, 978 (9th Cir. 2001). The court in Pegasus Gold Corp., examined the allowance of the
17
     defendant’s counterclaim under the “logical relationship test” for compulsory counterclaims:
18
            A logical relationship exists when the counterclaim arises from the same aggregate
19          set of operative facts as the initial claim, in that the same operative facts serve as
            the basis of both claims or the aggregate core of facts upon which the claim rests
20          activates additional legal rights otherwise dormant in the defendant.

21   In re Pegasus Gold Corp., 394 F.3d at 1195-96 (internal citation omitted). In this case, the
22   Defendants have brought counterclaims based on hypothetical cases that have not been filed for
23
     actions that have not yet occurred. Other than providing an outline of Fresh Start Funding’s
24

      UNITED STATES TRUSTEE’S REPLY                                       Office of the United States Trustee
                                                                                 700 Stewart St., Suite 5103
                                                                                   Seattle, WA 98101-1271
                                                                                       Phone: 206-553-2000,
                                                                                          Fax: 206-553-2566
                                                     -5
 1   business model, no facts exist in the Counterclaims, and as such, none of the facts necessary to

 2   deciding the Counterclaims can arise from the same transaction or occurrence – the Defendants’
 3   conduct in the five enumerated cases.
 4
                3. The United States Trustee Did Not Consent to Waiver of Sovereign Immunity.
 5
            Additionally, consent to jurisdiction is not a waiver of sovereign immunity. As noted by
 6
     the Defendants, the United States Trustee consented to “adjudication and entry of final orders and
 7
     judgments by the Bankruptcy Court.” This statement is required by Federal Rule of Bankruptcy
 8
     Procedure 7008, which states that “[i]n an adversary proceeding before a bankruptcy court, the
 9
     complaint…shall contain a statement that the pleader does or does not consent to entry of final
10

11
     orders or judgments by the bankruptcy court.” Waivers of sovereign immunity must be expressed

12   and unequivocal. “Waivers of the Government’s sovereign immunity, to be effective, must be

13   unequivocally expressed.” United States v. Nordic Village, 503 U.S. 30, 33 (1992). Moreover,

14   “[t]he traditional principle [is] that the Government’s consent to be sued must be construed strictly

15   in favor of the sovereign, and not enlarge[d] beyond what the language requires.” Id. at 34 (internal
16
     quotations and citations omitted). As such, the statement referred to by the Defendants is not an
17
     unequivocal consent to waiver of sovereign immunity. Instead, the statement is required by the
18
     Federal Rules of Bankruptcy Procedure and means only that the United States Trustee consents to
19
     the entry of judgments and orders in this case by the bankruptcy court as opposed to the district
20
     court. Such consent is irrelevant to sovereign immunity – which would apply equally in either
21
     district court or bankruptcy court.
22
            Moreover, even if one assumed for purposes of argument that the United States Trustee
23

24   could waive sovereign immunity by bringing adversary proceedings and consenting to the

      UNITED STATES TRUSTEE’S REPLY                                       Office of the United States Trustee
                                                                                 700 Stewart St., Suite 5103
                                                                                   Seattle, WA 98101-1271
                                                                                       Phone: 206-553-2000,
                                                                                          Fax: 206-553-2566
                                                      -6
 1   bankruptcy court entering judgment in them, any such waiver would only apply to the cases at

 2   issue, not to any other matter (past, present, or future) that defendants choose to bring into the case.
 3   Otherwise, it would leave the extent of the Government’s sovereign immunity entirely subject to
 4
     the decision of a defendant.
 5
         III.      CONCLUSION
 6
                The Defendants’ Counterclaims should be dismissed. Section 106 is clear, and Congress
 7
     has not waived sovereign immunity in regards to Code sections not listed in that section.
 8
     Defendants’ cannot bootstrap their Counterclaims into §§ 362 and 524. Furthermore, the case
 9
     cited by the Defendants is inapplicable to this case because it is a proceeding under the Eleventh
10

11
     Amendment, and the United States Trustee is not one of “the United States.” Even if the Eleventh

12   Amendment was applicable, the Counterclaims do not arise out of the same transaction or

13   occurrence as the Complaint. The fact that the Defendants have filed three cases using Fresh Start

14   Funding’s models since the complaint was filed does not change this result, nor does it give rise

15   to an actual case and controversy. Simply stated, the Defendants are seeking a broad ruling of
16
     universal application regarding Fresh Start Funding’s business model in general, without reference
17
     to the facts of the undefined future individual cases to be controlled by the ruling. Without an
18
     actual case, there are no facts to which to apply the applicable law. For these reasons, the lack of
19
     waiver of sovereign immunity, the lack of a case and controversy, and for the additional reasons
20
     stated in the original Motion to Dismiss Counterclaims, the Defendants’ Counterclaims must be
21
     dismissed.
22

23                     DATED this Monday, August 31, 2020,
24

      UNITED STATES TRUSTEE’S REPLY                                         Office of the United States Trustee
                                                                                   700 Stewart St., Suite 5103
                                                                                     Seattle, WA 98101-1271
                                                                                         Phone: 206-553-2000,
                                                                                            Fax: 206-553-2566
                                                       -7
 1
                                          Respectfully submitted,
 2
                                          Gregory M. Garvin
 3                                        Acting U.S. Trustee for Region 18

 4                                        /s/ Matthew J.P. Johnson
                                          Matthew J.P. Johnson, WSBA #40476
 5
                                          Attorney for the United States Trustee
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     UNITED STATES TRUSTEE’S REPLY                      Office of the United States Trustee
                                                               700 Stewart St., Suite 5103
                                                                 Seattle, WA 98101-1271
                                                                     Phone: 206-553-2000,
                                                                        Fax: 206-553-2566
                                     -8
